SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á once de Enero de mil novecientos dos, en la competencia pendiente ante Nos, promovida por el Juez municipal de Caguas al de igual clase de Mayagüez, sobre conocimiento de la demanda en juicio verbal deducida ante éste por los Sres. J. Fernández y C?, en liquidación, del comercio de la última Ciudad citada, con Doña Emilia Casanova de Molina, y en su defecto contra su legítimo esposo Don José Molina y Muñoz, en su carácter de representante legal de la *297misma, sobre pago de pesos, Sabiéndose personado en este Tribunal solamente el Letrado Don Tomás Bernardini á nombre de Don José Molina con la representación que ostenta. — Resultando: Que los Sres. J. Fernández y C?, en liquidación, vecinos y comerciantes de la Ciudad de Maya-güez, formularon en nueve de Mayo último ante el Juzgado municipal' de la misma, demanda de juicio verbal contra Doña Emilia Casanova de Molina, residente en Caguas, y en su defecto, así dice, contra su legítimo esposo Don José Molina y Muñoz, en su carácter de representante legal de la misma, para que le abonase la cantidad de ciento diez y siete pesos, ochenta y dos centavos, oro americano, proceden-tes de mercancías tomadas en el establecimiento del actor, y acompañó un extracto de cuenta corriente en la que aparece como saldo á su favor la suma reclamada. — Resultando: Que, librado el oportuno exhorto al Juzgado municipal de Caguas para la citación de la demandada, acudió ésta á dicho-juzgado con escrito de quince de Mayo del año anterior, su-plicando que se requiriese de inhibición al Juzgado municipal de Mayagüez, y acompañó una certificación expedida por el Secretario del Ayuntamiento y visada por el Alcalde de Caguas, creditiva de que Don José Molina y su esposa, la demandada, habitan en dicha Ciudad desde el cuatro de Mayo de mil ochocientos noventa y nueve, expresándose en el cuerpo del artículo inhibitorio que las provisiones que recibió de la casa demandante eran por orden de su esposo, que en ese tiempo fué tenedor de libros de dicha casa,-y el Juzgado de Caguas, de conformidad con el Fiscal municipal, declaró haber lugar á la inhibición por ser Caguas el domicilio de la parte demandada. — Resultando: Que impugnada ésta ante el Juzgado Municipal de Mayagüez, entre otras razones, por tratarse de compra de efectos mercantiles llevada á cabo con la Sociedad J. Fernández y Ca, en el establecimiento de éstos, que gira en dicha Ciudad, el Juez, de conformidad igualmente con el Fiscal municipal, se negó á elevar las actuaciones á este Tribunal Supremo, porque, según expresa, *298los documentos de que se valió el Juzgado de Caguas para interponer la competencia en tiempo, eran nulos, y cuando se subsanaron los defectos ya se había dictado sentencia firme en el juicio verbal ocasional de la competencia. —Resultando: Que el Juez de Caguas remitió las actua-ciones y no así el de Mayagüez, á quien se reclamó el juicio verbal, y lo remitió con oficio de veinte y ocho de Octubre del año último, y se sustanció la competencia con arreglo á derecho, oyéndose al Fiscal de este Tribunal. — Visto : Siendo Ponente el Juez Asociado Don José M? Figüeras Chiqués.— Considerando:- Que para'los efectos de esta competencia, no puede afirmarse que el asunto principal estaba terminado, porque habiendo promovido la inhibitoria Doña Emilia Casanova de Molina en el Juzgado municipal de Caguas antes que el de Mayagüez dictara sentencia en el juicio verbal, es claro que el último no pudo escudarse con el artículo 76 de la Ley de Enjuiciamiento Civil. — Conside-rando : Que la decisión de esta clase de competencias corresponde única y exclusivamente á este Tribunal Supremo, y el Juez requerido puede negarse á la inhibición, consig-nando las razones en que se funde, cualesquiera que ellas ¡sean, pero sustanciada la competencia y sometiéndose á la -decisión del único Tribunal llamado por la ley á dirimir •el conflicto. — Considerando : Que según la regla 1? del artículo 62 de la Ley de Enjuiciamiento Civil, en los juicios ■en que se ejerciten acciones personales, á cuya clase perte-nece la ejercitada en el de que se trata, á falta de sumisión expresa ó tácita de las partes, es competente el Juez del x lugar en que deba cumplirse la obligación, con preferencia. al del domicilio del demandado. — Considerando : Que á falta de pacto expreso en contrario, la obligación de pagar el precio de géneros de comercio vendidos al por menor, debe, cumplirse en el mismo lugar donde se halle el estableci-miento ó tienda en que se ocuparon, según así lo ha declarado ya este Tribunal Supremo, y ha sido la jurisprudencia última del Tribunal Supremo de España. — Considerando: *299Que por existir en la Ciudad de Mayagüez el establecimiento de comercio del demandante, donde la demandada Doña Emilia Casanova ó su esposo Don José Molina compró las provisiones, único concepto atendible para los efectos de la competencia, es evidente que la obligación reclamada de pagar el precio debe cumplirse en Mayagüez. — Fallamos : Que debemos declarar y declaramos que es Juez competente para conocer de esta demanda el Juez municipal de Maya-güez, á quien se remitan todas las actuaciones, poniéndolo en conocimiento del de Caguas, siendo de cuenta respectiva de las partes las costas causadas; y se reserva á la demandada el derecho á que"pueda asistirle sobre nulidad de actuaciones, para que la ejercite, si le conviniere, en el juicio verbal de los Sres. J. Fernández y Cb, en liquidación. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figueras. Louis Sulzbacher. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr..Juez Asociado del Tribunal Supremo Don José M?' Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de boy, de que como Secretario certifico, en Puerto Rico á once de Enero de mil novecientos dos.— E. de J. López Gaztambide, Secretario.